t c summary opinion united_states tax_court charlene diane navarre petitioner v commissioner of internal revenue respondent docket no 30177-07s filed date charlene diane navarre pro_se bryan e sladek for respondent paris judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1section references are to the internal_revenue_code_of_1986 as amended on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for a tax_liability of petitioner for in response to that notice and pursuant to sec_6320 and sec_6330 petitioner timely petitioned this court for review of respondent’s determination sustaining a notice_of_federal_tax_lien nftl the issue for decision is whether the appeals_office abused its discretion in upholding respondent’s filing of a nftl background on date respondent recorded a notice_of_federal_tax_lien and levy for income_tax due from petitioner for tax_year petitioner timely requested a collection_due_process cdp hearing under sec_6330 with respondent’s appeals_office as a result of the hearing the appeals_office determined that the recording of the notice_of_federal_tax_lien was appropriate and that the lien should not be withdrawn it was also determined that collection of the tax_liability due by levy was no longer necessary because a collection alternative reporting the account as currently not collectible had been reached no offer-in-compromise was agreed to or offered by 2petitioner’s residence will be affected if the filing of the nftl is sustained petitioner during the cdp hearing the appeals office’s conclusions were memorialized in the notice_of_determination on date petitioner then residing in the state of michigan filed a petition with this court requesting that the federal_tax_lien not be sustained on date a trial was held in detroit michigan to determine whether the appeals_office abused its discretion by determining that the notice_of_federal_tax_lien should be sustained petitioner testified that she had equity in her residence but contests sustaining the federal_tax_lien because the lien makes her feel as if she does not own her house anymore tr pincite discussion under sec_6321 if a person liable for a tax fails to pay it after demand the unpaid amount including any interest and civil penalties becomes a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person the lien arises when the tax is assessed sec_6322 sec_6323 explains that the internal_revenue_service irs may file a notice_of_federal_tax_lien to protect its lien against subsequent creditors and purchasers of the taxpayer’s property 3at trial the court tried several times unsuccessfully to evoke from petitioner an argument or legal basis why the tax_lien should not be sustained this was the most cogent response the court received a taxpayer may appeal the filing of a notice of tax_lien to the irs under sec_6320 by requesting an administrative hearing to review the notice_of_federal_tax_lien the taxpayer is additionally afforded the opportunity for judicial review of a determination sustaining the notice_of_federal_tax_lien in the u s tax_court pursuant to sec_6330 petitioner has chosen to seek judicial review of respondent’s determination petitioner concedes her underlying tax_liability thus the court reviews the determination to see whether there has been an abuse_of_discretion by respondent’s appeals_office in the determination see 117_tc_183 citing 117_tc_117 the court has described the standard by which respondent’s determinations in cdp cases are reviewed as an abuse_of_discretion meaning arbitrary capricious clearly unlawful or without sound basis in fact or law 122_tc_32 rev’d on other grounds 439_f3d_1009 9th cir see also 112_tc_19 utilizing this standard this court does not find that respondent’s appeals_office abused its discretion respondent simply used the available methods under the internal_revenue_code for protecting the united states’ claims against subsequent creditors conclusion based on the record the court holds that the appeals_office did not abuse its discretion in determining that respondent’s filing of a nftl with respect to petitioner’s residence was an appropriate collection action finally in reaching the conclusions described herein the court has considered all arguments made and to the extent not mentioned above finds them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
